Name: Commission Regulation (EEC) No 2872/89 of 25 September 1989 fixing the import levies on live cattle and on beef and veal other than frozen
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 276/28 Official Journal of the European Communities 26. 9. 89 COMMISSION REGULATION (EEC) No 2872/89 of 25 September 1989 fixing the import levies on live cattle and on beef and veal other than frozen tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Regulation (EEC) No 805/68 of the Council of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regula ­ tion (EEC) No 571 /89 (2), and in particular Article 12 (8) thereof, Whereas the import levies on live cattle and on beef and veal other than frozen were fixed by Regulation (EEC) No 1 830/89 (3), as last amended by Regulation (EEC) No 2574/89 (4); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 1830/89 to the quota ­ Article 1 The import levies on live cattle and on beef and veal other than frozen shall be as specified in the Annex hereto . Article 2 This Regulation shall enter into force on 2 October 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 September 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28 . 6. 1968, p. 24. 0 OJ No L 61 , 4. 3 . 1989, p. 43. (3) OJ No L v177, 24. 6. 1989, p. 50. (4) OJ No L 249, 25. 8 . 1989, p. 42. 26. 9 . 89 Official Journal of the European Communities No L 276/29 ANNEX to the Commission Regulation of 25 September 1989 fixing the import levies on live cattle and on beef and veal other than frozen (') (ECU/100 kg) CN code Yugoslavia (J) Austria/Sweden/Switzerland Other third countries  Live weight  010290 10 -l 10,119 123,302 0102 90 31 54,080 10,119 123,302 0102 90 33  10,119 1 123,302 0102 90 35 .54,080 10,119 123,302 0102 90 37 54,080 10,119 123,302  Net weight  0201 10 10 19,225 234,275 0201 10 90 102,752 19,225 234,275 0201 20 21  19,225 234,275 0201 20 29 102,752 19,225 234,275 0201 20 31  15,381 187,419 0201 20 39 82,202 15,381 187,419 0201 20 51 123,303 23,070 281,130 0201 20 59 123,303 23,070 281,130 0201 20 90  28,839 351,412 0201 30 00  ' 32,987 401,966 0206 10 95  32,987 401,966 0210 20 10  28,839 351,412 0210 20 90  32,987 401,966 0210 90 41  32,987 401,966 0210 90 90  32,987 401,966 1602 50 10  32,987 401,966 1602 90 61  32,987 401,966 (') In accordance with Regulation (EEC) No 486/85, levies are not applied to imports into the French overseas departments of products originating in the African Caribbean and Pacific States or in the overseas countries and territories. (2) This levy is applicable only to products complying with the provisions of Regulation (EEC) No 1368/88 (OJ No L 126, 20 . 5. 1988 , p. 26).